DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 17 are entitled to a priority date of October 5, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a bearing member including a plurality of main bodies and the plurality of main bodies including a counterface surface facing one of the plurality of extended portions of a shaft in the axial direction.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, and 9 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 4, and 9 – 17 recite the main body, which lacks clarity because Claim 1 introduces  a plurality of main bodies. It is unclear which from the plurality the main body of Claim 3 refers to. Examiner suggests amending to one of the plurality of main bodies… 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al. (hereafter “Furukawa” – JP 2005-351089).

With regards to Claim 1:

Furukawa discloses a bearing structure (Figures 5, 8) comprising: a rotation member including a shaft portion (unlabeled shaft in Figure 5, equivalent to shaft 229, Figure 8) and a plurality of extended portions (see annotated Figure below, extending radially outward from the shaft portion and arranged separated away from each other in an axial direction of the shaft portion; a large diameter portion (flange 61, Figure 5) having a diameter larger than a diameter of the shaft portion and including the extended portion on each of one side and another side in the axial direction, the large diameter portion being included in the rotation member; a bearing member (bush 55) including a plurality of main bodies through which the shaft portion is inserted (Paragraph 88: “it is impossible to assembly the drive shaft 59 to the bush 55, but for example, by appropriately dividing the bush 55, it becomes possible to assemble the drive shaft…”, i.e. a plurality of main bodies), the plurality of main bodies being arranged on each of one side and another side in the axial direction with respect to the large diameter portion (see annotated Figure below), the plurality of main bodies including a counterface surface (surfaces 61A, Figure 5) facing one of the plurality of extended portions in the axial direction; and a turbine housing (housing 17, Figure 5) in which a through hole is formed, the through hole in which the bearing member is arranged (see unlabeled through hole in Figure 5).


    PNG
    media_image1.png
    667
    831
    media_image1.png
    Greyscale

With regards to Claim 2:

Furukawa discloses the rotation member includes a pair of the extended portions arranged so as to face each other in the axial direction (see annotated Figure 5 above, the right hand side extended portion of flange 61 and the inner surface extended portion of connecting member 45 face each other – note that the inner surface of member 45 qualifies as an extended portion based on applicant’s own mapping in Paragraph 71 of the present application, where the “tapered portion .

With regards to Claims 3 and 4:

Furukawa discloses the bearing member includes the main body located between a pair of the extended portions arranged so as to face each other in the axial direction (as seen in annotated Figure 5 above, one of the main bodies is located between extended portions, in this case between the right hand side extended portion of flange 61 and the inner surface extended portion of connecting member 45), the main body including a pair of counterface surfaces facing the pair of extended portions, respectively (as seen in annotated Figure 5 above, each of said extended portions have counterface surfaces by one of the main bodies of bush 55).

With regards to Claims 5 – 8:

Furukawa discloses the bearing member includes a pair of the counterface surfaces arranged so as to face each other in the axial direction (see annotated Figure 5 above, pair of counterface surfaces arranged about the flange 61 face each other in the axial direction).

With regards to Claims 9 – 16:

Furukawa discloses the bearing member includes the main body arranged so as to be movable in the axial direction and the main body whose movement in the axial direction is restricted (the main bodies of bush 55 are both arranged to be floating, see Paragraph 85: “length of the flange 61 is shorter than the length of the internal space 57”, see also Paragraph 86: “the inner end face 55A of the bush 55 and the inner connecting member 43 are separated from each other without contacting each other”, and restricted by presence of the connecting member 43 and washer 53, i.e. limited in their axial movement).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (hereafter “Furukawa” – JP 2005-351089).

With regards to Claim 17:

Furukawa does not explicitly disclose the bearing member includes the main body including a plurality of members divided in the axial direction. However, Furukawa does teach that the bushing must be divided (Paragraph 88: “it is impossible to assembly the drive shaft 59 to the bush 55, but for example, by appropriately dividing the bush 55, it becomes possible to assemble the drive shaft…”). In order for the flange portion (610 of the shaft to fit within the bushing, the bushing must divided either axially along the flange recess (57) or laterally (vertically) along the flange recess (57). It must be one of these two in order for the flange (61) to fit within the bushing (55). MPEP 2143E teaches that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious to one of ordinary skill in the art. As described above, one of ordinary skill in the art has two options in dividing the bushing to facilitate assembly. One of these options is an axial division. Given the finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious to one of ordinary skill in the art to modify 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Ward (US 2013/0089411) – see Figures 5, 6, tapered extending portions and counterface surfaces between shaft and bearing in a turbo wastegate valve application. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, January 18, 2022